            Case 6:19-cv-01437-SI       Document 33       Filed 07/26/21     Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 PATRICIA SUTTON,                                     Case No. 6:19-cv-1437-SI

                Plaintiff,                            ORDER

           v.

 KILOLO KIJAKAZI, Acting
 Commissioner of Social Security,

                Defendant.

Michael H. Simon, District Judge.

       On March 29, 2021, the Court reversed the Commissioner’s determination that Plaintiff

was not disabled and remanded the matter to the agency for a finding of disability and

calculation of benefits. Now before the Court is Plaintiff’s application for attorney’s fees in the

amount of $12,270.99, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.1

The Commissioner opposes Plaintiff’s application, arguing that the Commissioner’s position was

substantially justified, and that Plaintiff’s requested fee amount is unreasonable.




       1
         In Plaintiff’s reply, Plaintiff reduced her requested fee by 1.2 hours, the time challenged
by the Commissioner as “clerical in nature.” Plaintiff, however, reserved her right later to request
additional attorney’s fees for litigating her fee request.



PAGE 1 – ORDER
          Case 6:19-cv-01437-SI         Document 33         Filed 07/26/21   Page 2 of 7




                                          STANDARDS

       The EAJA authorizes the payment of attorney’s fees to a prevailing party in an action

against the United States, unless the government shows that its position in the underlying

litigation “was substantially justified.” 28 U.S.C. § 2412(d)(1)(A). Although the EAJA creates a

presumption that fees will be awarded to a prevailing party, Congress did not intend fee shifting

to be mandatory. Flores v. Shalala, 49 F.3d 562, 567 (9th Cir. 1995). The decision to deny EAJA

attorney’s fees is within the discretion of the court. Id.; Lewis v. Barnhart, 281 F.3d 1081, 1083

(9th Cir. 2002). A social security claimant is the “prevailing party” after a sentence-four remand

under 42 U.S.C. § 405(g) either for further administrative proceedings or for the payment of

benefits. Flores, 49 F.3d at 567-68 (citing Shalala v. Schaefer, 509 U.S. 292, 300 (1993)). Fee

awards under the EAJA are paid to the litigant, and not the litigant’s attorney, unless the litigant

has assigned his or her rights to counsel to receive the fee award. Astrue v. Ratliff, 560 U.S. 586,

596-98 (2010).

       A court applies a reasonableness standard in determining whether the government’s

position was substantially justified. Flores, 49 F.3d at 569. “The government has the burden of

proving its positions were substantially justified.” Hardisty v. Astrue, 592 F.3d 1072, 1076 n.2

(9th Cir. 2010). It must demonstrate that its positions had a reasonable basis in both law and fact.

Flores, 49 F.3d at 569-70. The reasonableness standard is met if the government’s position is

“justified in substance or in the main” or “to a degree that could satisfy a reasonable person.”

Gutierrez v. Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001) (citation and quotation marks

omitted); Lewis, 281 F.3d at 1083. The government must justify both the original agency action

and its litigation position. Gutierrez, 274 F.3d at 1259.

       The government’s failure to prevail in its position on the underlying issues is not

dispositive of the issue of whether the government’s position was “substantially justified.” See,


PAGE 2 – ORDER
          Case 6:19-cv-01437-SI          Document 33        Filed 07/26/21      Page 3 of 7




e.g., Pierce v. Underwood, 487 U.S. 552, 569 (1988) (“Conceivably, the Government could take

a position that is not substantially justified, yet win; even more likely, it could take a position

that is substantially justified, yet lose.”). A district court’s reversal of the ALJ’s decision,

however, is a strong indication that the government’s defense of that decision was not

substantially justified. Thangaraja v. Gonzales, 428 F.3d 870, 874 (9th Cir. 2005) (“Our holding

that the agency’s decision of [this] case was unsupported by substantial evidence is therefore a

strong indication that the position of the United States in this matter was not substantially

justified. Indeed, it will be only a decidedly unusual case in which there is substantial

justification under the EAJA even though the agency’s decision was reversed as lacking in

reasonable, substantial and probative evidence in the record.”) (quotation marks omitted).

        Under EAJA, even if the government’s position is not substantially justified, the Court

has discretion to determine whether the requested fees are reasonable. See Comm’r, INS v. Jean,

496 U.S. 154, 160-61 (1990) (the court has similar discretion under EAJA to determine the

reasonableness of fees as it does under the Civil Rights Attorney’s Fees Awards Act of 1976, 42

U.S.C. § 1988, as described in Hensley v. Eckerhart, 461 U.S. 424, 436-37 (1983)); U.S. v.

Milner, 583 F.3d 1174, 1196 (9th Cir. 2009) (fees requested under EAJA must be reasonable);

Atkins v. Apfel, 154 F.3d 986, 989 (9th Cir. 1998) (discussing the Jean clarification that the

Hensley analysis applies to EAJA cases). In litigating fee applications, the plaintiff bears the

burden of “documenting the appropriate hours expended in the litigation and must submit

evidence in support of those hours worked,” and the government, in opposing the fee application,

“has a burden of rebuttal that requires submission of evidence to the district court challenging the

accuracy and reasonableness of the hours charged or the facts asserted by the prevailing party in

its submitted affidavits.” Gates v. Deukmejian, 987 F.2d 1392, 1397-98 (9th Cir. 1992). In




PAGE 3 – ORDER
          Case 6:19-cv-01437-SI        Document 33        Filed 07/26/21     Page 4 of 7




determining the number of hours reasonably spent, “the district court should exclude hours ‘that

are excessive, redundant, or otherwise unnecessary.’” McCown v. City of Fontana, 565

F.3d 1097, 1102 (9th Cir. 2009) (quoting Hensley, 461 U.S. at 434). The party seeking an award

of attorney’s fees “has the burden of submitting billing records to establish that the number of

hours it has requested [is] reasonable.” Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th

Cir. 2013).

       The preferred method of calculating reasonable attorney’s fees is the “lodestar” method.

Costa, 690 F.3d at 1135. “To calculate the lodestar amount, the court multiplies ‘the number of

hours reasonably expended on the litigation . . . by a reasonable hourly rate.’” Id. (quoting

Hensley, 461 U.S. at 433)). In making this calculation, the district court should take into

consideration “a host of reasonableness factors, including benefit obtained . . . , the complexity

and novelty of the issues presented, and the risk of nonpayment.” Stetson v. Grissom, 821

F.3d 1157, 1166-67 (9th Cir. 2016) (quotation marks omitted). One factor a court must consider

in this analysis is the results obtained. See Atkins, 154 F.3d at 989. The Ninth Circuit has

cautioned that district courts may not reduce requested fees in social security disability appeals

without providing relatively specific reasons. Costa v. Comm’r Soc. Sec. Admin., 690 F.3d 1132,

1136-37 (9th Cir. 2012). A district court may, however, “impose a reduction of up to 10

percent—a haircut—based purely on the exercise of its discretion and without more specific

explanation.” Id. at 1136 (quotation marks omitted).

                                          DISCUSSION

A. Substantial Justification

       The Commissioner argues that the agency’s position was substantially justified because

at the time the Commissioner litigated the agency’s position, there was no binding case law

about whether three jobs were a “significant range” of occupations. The Ninth Circuit had held


PAGE 4 – ORDER
          Case 6:19-cv-01437-SI          Document 33        Filed 07/26/21      Page 5 of 7




that “because Social Security Ruling 83-10 ‘defines the phrase, Range of Work, as: All or

substantially all occupations existing at an exertional level, . . . . the phrase significant range

of . . . work in Rule 202.00(c) . . . require[s] a significant number of occupations.’” Maxwell v.

Saul, 971 F.3d 1128, 1131 (9th Cir. 2020) (quoting Lounsburry v. Barnhart, 468 F.3d 1111,

1117 (9th Cir. 2006), as amended (Nov. 7, 2006) (emphasis and alterations added in Maxwell).

Lounsburry had held that one job was not a significant range of occupations and Maxwell had

held that two jobs were not a significant range of occupations.

        The Ninth Circuit, in holding that two jobs were not a significant range of occupations,

stated: “We decline to adopt a bright-line rule for the number of occupations required to

constitute a ‘significant range.’ We hold only that two occupations are insufficient and that ‘a

significant number of occupations’ are required.” Id.

        Although there was no binding precedent that specifically held that three occupations

were not a “significant number,” the Commissioner’s position arguing that three was a

significant number was not substantially justified. As the Court discussed in its Opinion and

Order, the Ninth Circuit in Maxwell repeatedly emphasized that the number of occupations must

be significant and must be a large number. There is no credible argument that three is a

significant or large number in this context.

B. Reasonable Hours

        The Commissioner challenges the number of hours for which Plaintiff requests

reimbursement, particularly that Plaintiff’s counsel spent 32 hours drafting Plaintiff’s 35-page

opening brief and 16.25 hours reviewing the Commissioner’s brief and preparing Plaintiff’s 17-

page reply brief. The Commissioner emphasizes that Plaintiff requests attorney’s fees for 59.1




PAGE 5 – ORDER
           Case 6:19-cv-01437-SI        Document 33       Filed 07/26/21      Page 6 of 7




hours,2 when a social security claimant’s attorney most often spends only 20 to 40 hours

litigating the case. The Commissioner also argues that attorney Ralph Wilborn used improper

block billing. The Commissioner further argues that identifying broad tasks such as “drafting

opening brief” for 7 hours is improper, in addition to listing several tasks in one entry for a large

block of time.

       Courts, including the District of Oregon, specifically caution against both block-billing

and providing vague or otherwise inadequate descriptions of tasks because these practices hinder

a court’s ability to assess the reasonableness of the time expended. See, e.g., U.S. District Court,

District of Oregon, Message from the Court Regarding Attorney Fee Petitions, available at

https://ord.uscourts.gov/index.php/rules-orders-and-notices/notices/fee-petitions (last updated

Mar. 2, 2017). This Court has applied this cautionary statement, noting that “the court may

excuse this method when the billing period is no more than three hours.” Updike v. Multnomah

Cnty., 2020 WL 4736461, at *2 (D. Or. Aug. 14, 2020) (quoting Noel v. Hall, 2013

WL 5376542, at *6 (D. Or. Sept. 24, 2013)). For block-billing periods in excess of three hours,

however, the Court has reduced each applicable entry by fifty percent. See, e.g., Fathers &

Daughters Nevada, LLC v. Lingfu Zhang, 2018 WL 3023089, at *5 (D. Or. June 18, 2018).

       The Court declines to second guess the total number of hours spent by Plaintiff’s counsel

as excessive. The Court also disagrees that an entry of “drafting opening brief” for a block of

time is vague, block billing, or otherwise improper. See, e.g., Altorfer v. Comm’r, Soc. Sec.

Admin., 2016 WL 1670936, at *2 (D. Or. Apr. 26, 2016) (“However, the Court notes that

Plaintiff’s descriptions of drafting a brief could not have been any more detailed.”). The Court



       2
         Plaintiff conceded 1.2 hours after the Commissioner challenged those hours as “clerical
in nature.”



PAGE 6 – ORDER
          Case 6:19-cv-01437-SI         Document 33        Filed 07/26/21      Page 7 of 7




agrees with the Commissioner, however, that listing multiple tasks with one block of time

totaling more than three hours is improper block billing.

       The block-billed time for multiple tasks requested above the three-hour maximum will be

reduced by fifty percent. Such a reduction is especially warranted here because the vague nature

of the entry makes it impossible for the court to make any assessment as to the reasonableness of

that time expended. See Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 892 (9th Cir. 2011) (“The

fee award may be reduced if [plaintiff’s] renewed request is supported only by block-billing

statements of the relevant activity, although a fee award cannot be denied on this basis.”).

Attorney Wilborn had two such entries, on April 18, 2020 for 8 hours and September 28, 2020

for 4.5 hours, for a total for 12.5 hours. The Court reduces that time to 6.25 hours, which is a

reduction of 6.25 hours. That reduces the requested fee award by $1,298.63.

                                          CONCLUSION

       Plaintiff’s request for fees under EAJA (ECF 28) is GRANTED IN PART. Plaintiff is

awarded attorney’s fees in the amount of $10,972.36. EAJA fees, expenses, and costs are subject

to any offsets allowed under the Treasury Offset Program, as discussed in Ratliff, 560 U.S.

at 593-94. Because Plaintiff has filed with the Court an assignment of EAJA fees to her counsel,

if Plaintiff has no debt subject to the Treasury Offset Program, then Defendant shall cause the

check to be made payable to Plaintiff’s attorney and mailed to Plaintiff’s attorney. If Plaintiff

owes a debt subject to the Treasury Offset Program, then the check for any remaining funds after

offset of the debt shall be payable to Plaintiff and mailed to Plaintiff’s attorney.

       IT IS SO ORDERED.

       DATED this 26th day of July, 2021.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge


PAGE 7 – ORDER
